EXAMINER'S AMENDMENT
This action is a response to the communication received on 3/1/2021. Examiner acknowledges the cancellation of claims 1-27 and the addition of new claims 28-54. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
52. (Currently Amended) The method of claim 48, further comprising:
determining, by the one or more processors, from the plurality of instructions to associate a third feedback rather than the first feedback with the first filtered signal so that the third feedback rather than the first feedback is generated in response to determining that the first amplitude associated with the first filtered signal satisfies the first threshold; and
	generating, by the one or more processors, the third feedback in response to determining that the first amplitude associated with the first filtered signal satisfies the first threshold.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 28-54 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 28, the prior art of record does not teach or suggest a system, as claimed by Applicant, where the one or more processors are configured to  
determine from the plurality of instructions to monitor whether a first amplitude associated with the first filtered signal satisfies a first threshold; 
determine from the plurality of instructions to monitor whether a first amplitude associated with the first filtered signal satisfies a first threshold; and
generate first and second feedback for presentation to the user in response the first and second determination respectively.
Claims 29-47 inherit allowable matter from claim 28 and are thus allowed.
In regards to claim 48, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the following steps: 
receiving, by a network interface, a plurality of instructions from an electronic device via a computer network;
determining, by the one or more processors, from the plurality of instructions to monitor whether a first amplitude associated with the first filtered signal satisfies a first threshold;

presenting a first feedback to the user in response to determining that the first amplitude associated with the first filtered signal satisfies the first threshold;
determining, by the one or more processors, from the plurality of instructions to monitor whether a second amplitude associated with the second filtered signal satisfies a second threshold;
determining, by the one or more processors, that the second amplitude associated with the second filtered signal satisfies the second threshold; and
presenting a second feedback to the user in response to a determination that the second amplitude associated with the second filtered signal satisfies the second threshold, the second feedback being different from the first feedback. 
Claims 49-54 inherit allowed matter from claim 48 and are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791